Kennedy, J.,
dissenting.
{¶ 19} Respectfully, I dissent. I would hold that the court of appeals failed to exercise judicial restraint in deciding this case on constitutional grounds without *357first fully addressing nonconstitutional issues that could have resolved this case. Therefore, I would vacate the judgment of the court of appeals and remand the cause for the court of appeals to address the nonconstitutional issues.
{¶ 20} Appellees, Sunset Properties, L.L.C. (“Sunset”), and Meadowview Village, Inc. (“Meadowview”), filed an amended complaint seeking a declaratory judgment, a mandatory injunction, and a writ of mandamus. Generally, the complaint alleged that Lodi Zoning Code 1280.05(a), which defines the manner in which a nonconforming use is terminated, prohibited Sunset and Meadowview from using their properties for the permitted, nonconforming use of manufactured-home parks. The complaint was based on several theories, including that Lodi Zoning Code 1280.05(a) conflicted with state law and that it did not authorize the village to classify individual lots in a manufactured-home park as nonconforming uses.
{¶ 21} The trial court granted summary judgment to appellant, the village of Lodi, holding that “[t]he Village of Lodi Zoning Ordinance Section 1280.05 is not unconstitutional or in conflict with state law[, and] [t]he Zoning Ordinance does not amount to a regulatory taking of the Plaintiffs’ property.”
{¶ 22} On appeal, Sunset and Meadowview raised a single assignment of error: “The trial court erred by denying plaintiff-appellants’ motion for summary judgment and granting defendant’s-appellee’s motion for summary judgment.” In an opinion to which two judges on the panel concurred in judgment only, the court of appeals held that Lodi Zoning Code 1280.05(a) is unconstitutional on its face.
{¶ 23} “It is well settled that this court will not reach constitutional issues unless absolutely necessary.” State v. Tatty, 103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201, ¶ 9; see also Hall China Co. v. Pub. Util. Comm., 50 Ohio St.2d 206, 210, 364 N.E.2d 852 (1977); State ex rel. Hofstetter v. Kronk, 20 Ohio St.2d 117, 119, 254 N.E.2d 15 (1969). “Even when one of the parties has raised a constitutional issue, we do not decide on that basis unless and until absolutely necessary.” Smith v. Landfair, 135 Ohio St.3d 89, 2012-Ohio-5692, 984 N.E.2d 1016, ¶ 13. Therefore, “where a case can be resolved upon other grounds the constitutional question will not be determined.” Kinsey v. Bd. of Trustees of Police & Firemen’s Disability & Pension Fund of Ohio, 49 Ohio St.3d 224, 225, 551 N.E.2d 989 (1990). It follows that courts should exercise judicial restraint and determine whether a case can be resolved based on nonconstitutional issues before considering constitutional issues. See Mahoning Edn. Assn. of Dev. Disabilities v. State Emp. Relations Bd., 137 Ohio St.3d 257, 2013-Ohio-4654, 998 N.E.2d 1124 (the court determined that a review of whether R.C. 4117.11(B)(8) was constitutional was unnecessary because the case could be resolved through statutory interpretation); Norandex, Inc. v. Limbach, 69 Ohio St.3d 26, 28, 630 *358N.E.2d 329 (1994) (the court first considered whether the purchases at issue qualified for a retail-sales exception, and only if the purchases did not qualify for the exception did the court address the interstate-commerce-clause issue).
Mansour Gavin, L.P.A., John W. Monroe, and Tracey S. McGurk, for appellees.
{¶ 24} The sole basis for the court of appeals’ holding in this case was that Lodi Zoning Code 1280.05(a) is unconstitutional on its face. However, in its analysis, the court of appeals found Lodi Zoning Code 1280.05(a) to be ambiguous with regard to whether Lodi intended to classify individual lots in a manufactured-home park as nonconforming uses. 2013-Ohio-4973, 2013 WL 6021470, ¶ 4, 19-23. Ultimately, the court of appeals concluded that “there is no evidence that the village has enacted any zoning resolution or ordinance to indicate anything other than that the manufactured home park as a whole rather than individual lots within the park shall be considered the nonconforming use.” (Emphasis added.) Id. at ¶ 23. In light of this conclusion, it is unclear why the court of appeals never addressed whether Lodi Zoning Code 1280.05(a) authorized Lodi to extinguish the nonconforming use of the properties in question lot by lot.
{¶ 25} Moreover, the court of appeals never completed an analysis of whether Lodi Zoning Code 1280.05(a) conflicts with state law. See Sheffield v. Rowland, 87 Ohio St.3d 9, 10, 716 N.E.2d 1121 (1999) (Article XVIII, Section 3 of the Ohio Constitution permits municipalities “to adopt and enforce within their limits” local police-power regulations, such as zoning regulations, so long as they do not conflict with state law). Had the court of appeals fully explored this issue and determined that there was a conflict between Lodi Zoning Code 1280.05(a) and state law, the court could have resolved this case without having to consider the constitutionality of Lodi Zoning Code 1280.05(a).
{¶ 26} Therefore, I would hold that the court of appeals should have exercised judicial restraint by analyzing whether it was proper for Lodi to apply Lodi Zoning Code 1280.05 to the properties in question and considering whether there is a conflict between Lodi Zoning Code 1280.05(a) and state law before considering the constitutionality of the zoning provision. I express no opinion on how these issues should be resolved. Rather, I merely believe that the court of appeals was required to consider these issues before it considered the constitutionality of Lodi Zoning Code 1280.05(a). Accordingly, I would vacate the judgment of the court of appeals and remand the cause to the court of appeals to consider the aforementioned nonconstitutional issues. Therefore, I respectfully dissent.
French, J., concurs in the foregoing opinion.
Brouse McDowell, L.P.A., Irving B. Sugerman, Caroline L. Marks, and Alexandra V. Dattilo, for appellant.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, Michael J. Hendershot, Chief Deputy Solicitor, Jeffrey Jarosh, Deputy Solicitor, and Hilary R. Damaser, Principal Assistant Attorney General, urging vacation of judgment for amicus curiae state of Ohio.
Elizabeth Birch, urging affirmance for amicus curiae Ohio Manufactured Homes Association.
John Gotherman, urging'reversal for amicus curiae Ohio Municipal League.